Citation Nr: 0730304	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-06 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen previously denied claims of entitlement to service 
connection for right and left shoulder disabilities.

2.  Entitlement to an increased evaluation for traumatic 
arthritis and discogenic changes of the cervical spine with 
pain on motion, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona Regional 
Office (RO), which denied service connection for right and 
left shoulder arthritis and denied an increased rating for a 
cervical spine disability.

In August 2003, the veteran appeared before the Board at the 
RO and provided testimony in support of his claim.


FINDINGS OF FACT

1.  An April 1991 rating decision denied service connection 
for right and left shoulder arthritis.  The veteran was 
notified of this decision in May 1991 and did not appeal. 

2.  The additional evidence received since the April 1991 
rating decision that denied service connection for arthritis 
of the right and left shoulder is cumulative of evidence 
already of record and when considered with previous evidence 
of record raises no reasonable possibility of substantiating 
the veteran's claims for entitlement to service connection 
for right and left shoulder disabilities.

3.  The veteran's cervical spine disorder with traumatic 
arthritis and discogenic changes is manifested by limitation 
of motion and pain; forward flexion greater than 15 degrees 
but not greater than 30 degrees is not demonstrated.  
Incapacitating episodes from two to four weeks in a 12-month 
period are not shown.  The most recent VA examination found 
no ratable neurological residuals.


CONCLUSIONS OF LAW

1.  The evidence received since the April 1991 rating 
decision that denied service connection for right and left 
shoulder disabilities is not new and material; the April 1991 
rating decision is final and the claim is not reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
20.302 (2006).

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis and discogenic changes of the cervical 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010-5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004, a rating 
decision in June 2004; and a statement of the case in 
February 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the veteran's claim for an increased evaluation 
for his service-connected cervical spine disorder.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Whether new and material evidence has been submitted to 
reopen the claims for service connection for right and left 
shoulder disabilities

The veteran's claims for entitlement to service connection 
for right and left shoulder disorders were initially denied 
by an unappealed RO rating action dated in April 1991.  This 
determination is the last prior final determination with 
regard to the matter at hand.

The Board will briefly summarize the evidence on file at the 
time of the April 1991 decision.

The veteran's chronological service medical records show that 
in November 1976 he presented to a service department 
treatment facility with complaints of bilateral shoulder 
pain.  Pulled muscles was the diagnostic impression.  In 
January 1982 he presented with complaints of intermittent 
left shoulder pain for approximately five days.  Probable 
muscle spasm was the diagnostic assessment.  He thereafter 
was seen in July 1982 with a history of chronic recurrent 
pain deep in the left shoulder with occasional radiation down 
the left arm.  The veteran denied a history of trauma.  It 
was noted that the veteran was a weight lifter and had boxed 
for several years.  Physical examination was within normal 
limits.  Rule out nerve entrapment, cervical area, was the 
diagnostic assessment.  In July 1983, the veteran again 
presented with complaints referable to his left shoulder.  
Following a physical examination, recurrent nerve 
entanglement was the diagnostic assessment.  In July 1986 the 
veteran presented with complaints of right shoulder 
discomfort.  Following physical examination, rule out right 
shoulder muscle strain was the diagnostic assessment.   The 
veteran's service medical records are thereafter silent for 
any further complaints or findings referable to his 
shoulders.  A clinical evaluation of the veteran's upper 
extremities on his August 1990 medical examination for 
service retirement found no abnormalities.

The post service medical records on file, when the RO last 
considered this issue in April 1991, included the report of a 
January 1991 VA examination where the veteran complained of 
occasional bouts of discomfort in both shoulders with 
activity.  Physical examination revealed a normal range of 
motion of the joints of both shoulders without discomfort.  
Strength was symmetrical through out both shoulders and there 
was no tenderness, effusion or deformity noted.  An x-ray of 
the veteran's shoulders disclosed two areas of sclerosis in 
the right humeral head felt to represent benign bone islands.  
Otherwise the rest of the soft tissues, bony structures and 
joints were within normal limits.

In an unappealed April 1991 rating decision, the RO 
determined that service connection for a bilateral shoulder 
disorder was not warranted as a bilateral shoulder disorder 
was not shown by the evidence of record.

Pertinent evidence associated with the claims file since the 
April 1991 rating decision and not duplicative of evidence 
previously considered includes treatment records compiled by 
the veteran's service department showing evaluation and 
treatment rendered to the veteran subsequent to his service 
retirement, reports of November 2002 and April 2004 VA 
examinations, the report of a June 2004 private examination, 
an October 2004 MRI report of the veteran's cervical spine, 
the report of a January 2005 nerve conduction 
velocity/electromyelogram study of the veteran's right and 
left upper extremities, and an analysis of an MRI of the 
veteran's cervical spine by his private physician in March 
2005. 

The treatment records compiled by the veteran's service 
department and dated between April 2001 and August 2006 show 
that in June 2006 the veteran presented to a service 
department treatment facility for complaints of right 
shoulder and neck pain.  Physical examination revealed the 
veteran's right shoulder had limited range of motion with 
crepitus.  Cervical neck pain (impingement syndrome) was the 
diagnostic assessment.

VA examination in November 2002 recorded as a diagnostic 
impression that the veteran had a history of traumatic 
arthritis with discogenic changes of the cervical spine.  A 
VA examination in April 2004 recorded as a diagnostic 
impression that the veteran had significant degenerative 
joint disease of the cervical spine with foraminal stenosis 
with intermittent radiculopathy to both arms involving the 
triceps area.

When examined by his private physician in June 2004 the 
veteran was noted to have complaints of neck pain that 
radiated into his shoulders, associated with tingling in his 
arms, forearms, and fourth and fifth fingers of both hands in 
the previous four to five years.  Following physical 
examination and an MRI showing some decreased lordosis of the 
cervical spine, cervical disc disease was the diagnostic 
assessment.  The examiner reported that it was not clear that 
the tingling in the veteran's forearms was related to his 
cervical spine but that he could not completely rule out 
stenosis based on the veteran's MRI.

A June 2004 rating decision granted service connection for 
right and left upper extremity radiculopathy, due to the 
service-connected cervical spine disability, and assigned 
each condition a 10 percent rating.  Therefore, the Board 
will not consider that neurological condition in context of 
determining whether the claim for service connection for 
right and left shoulder disabilities should be reopened.

The January 2005 nerve conduction velocity/electromyelogram 
study of the veteran's right and left upper extremities was 
interpreted by the veteran's examiner to be a normal study.  
The veteran's MRI of the cervical spine was interpreted by 
his private physician in March 2005 to show foraminal 
stenosis at C5-C6 and C6-C7 from disc osteophytes complexes 
and degenerative disc disease.

In this case, the original claims for service connection for 
right and left shoulder disorders were initially denied by an 
unappealed RO rating decision dated in April 1991.  The 
veteran did not appeal that decision.  The April 1991 RO 
decision is therefore final.  38 C.F.R. §§ 20.201, 20.202 
(2006).

Under the appropriate law and regulations, the prior decision 
denying entitlement to service connection for right and left 
shoulder disorders is final.  Consequently, the veteran's 
claims as to service connection for right and left shoulder 
disorders may not be reopened absent the submission of new 
and material evidence.  See 38 U.S.C.A. § 5108(a).  New and 
material evidence for the purpose of this appeal is defined 
as evidence not previously submitted, cumulative, or 
redundant, and which by itself or along with evidence 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When presented with a claim to reopen a previously finally 
denied claim, VA must determine whether the evidence 
submitted by the claimant for that purpose is both new and 
material.  If the Board determines that the claimant has 
produced new and material evidence, the claim is deemed to 
have been reopened and the case must then be evaluated on the 
basis of all the evidence of record both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The evidence received subsequent to the last final rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false and untrue, 
or is beyond the competency of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further the 
Board is required to give consideration to all the evidence 
received since the last disallowance of this claim on any 
basis, in this case, the April 1991 RO decision.   See 
Hickman v. West, 12 Vet. App. 247, 251 (1991).
 
 Service connection is warranted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

The Board has reviewed the evidence submitted since the April 
1991 rating decision and finds that some of this evidence is 
arguably new as it provides a more recent picture of the 
veteran's physical condition and its progression over time.  
This additional evidence, however, is not material.  The 
evidence does not tend to show that the veteran has either a 
right or left shoulder disorder, and does not attribute any  
right or left shoulder disorder to the veteran's service.

The matter under consideration is whether the veteran has 
current right or left shoulder disorders attributable to 
service.  The medical evidence submitted by the veteran in 
connection with the current attempt to reopen the previously 
denied claim addresses the veteran's current disabilities in 
the context of current evaluation and treatment.  The 
evidence  to show that the veteran has any current right or 
left shoulder disorder or any current right or left shoulder 
disorder that was manifested in service or is otherwise 
attributable thereto.  Given that the prior determinations 
were based on the absence of a showing of a diagnosis of a 
right and left shoulder disorders and an absence of competent 
evidence relating any right or left shoulder disorder to 
service, for additional evidence to be material, it would 
have to show a diagnosis of a right or left shoulder disorder 
and that any such disorder had its onset in service or is 
otherwise attributable to service.  Here while the recently 
received medical evidence reflects the veteran's evaluation 
and treatment for medical conditions subsequent to service, 
this evidence has not substantiated a current diagnosis of a 
right or left shoulder disorder or any relationship between 
any right or left shoulder disorder and the veteran's 
service.

In sum, the evidence received since the April 1991 rating 
decision, to include the veteran's testimony at a personal 
hearing in August 2006, fails to demonstrate that the veteran 
has an existing right or left shoulder disorder or that any 
right or left shoulder disorder is attributable to service by 
way of initial onset during service or by presumptive 
incurrence.  Accordingly, the Board finds that the evidence 
received since the April1 1991 rating decision by itself or 
in connection with evidence previously assembled fails to 
raise a reasonable possibility of substantiating the 
veteran's claims.  As there is no additional evidence that is 
both new and material within the meaning of 38 C.F.R. 
§ 3.156(a), the claims for entitlement to service connection 
for right and left shoulder disabilities are not reopened.  
The appeal is denied. 

Increased rating for traumatic arthritis and discogenic 
changes
of the cervical spine.

Disability ratings are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance. 38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2006).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The RO has assigned a 10 percent rating for the veteran's 
service-connected cervical disorder under Diagnostic Code 
5010-5237.  The veteran has also been assigned 10 percent 
ratings for right and left upper extremity radiculopathy 
under Diagnostic Code 8515.  Under Diagnostic Code 5237, the 
criteria for the next higher rating, 20 percent, are forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

A review of the evidence, to include the report of VA 
examinations in November 2002 and April 2004 and the 
examination afforded the veteran by a private physician in 
June 2004, shows that the veteran has a limited range of 
motion of the neck with pain on motion, particularly with 
flexion.  Specifically, the VA examination in November 2002 
reflects range of motion of the cervical spine limited to 35 
degrees of forward flexion, 50 degrees in extension, 40 
degrees of right and left lateral flexion, and 70 degrees of 
right and left lateral rotation.  He had complaints of pain 
radiating down to both arms towards his elbows and objective 
findings of some tension in the right trapezius area.

The April 2004 VA examination report notes that the veteran 
had subjective complaints of a stiff aching neck all the time 
with intermittent radiation of pain and numbness involving 
the fourth and fifth digits of both hands.  On objective 
examination the veteran had range of motion of the cervical 
spine between 35 and 45 degrees of flexion, extension between 
25 to 45 degrees, right lateral flexion between 30 and 45 
degrees and left lateral flexion between 30 and 45 degrees, 
and 60 to 80 degrees of right rotation and 40 to 80 degrees 
of left rotation.  He had some pain and crepitus with 
paraspinal tension.  Sensation was normal to light touch to 
the upper extremities and motor strength was 5/5.  Pain was 
present at 25 degrees of extension and at the extremes of 
rotation.  There was pain, fatigue, weakness, and 
incoordination noted with repetition.  The examiner estimated 
that the veteran had 50 percent additional functional loss 
with repetitive movement.  Degenerative joint disease of the 
cervical spine with foraminal stenosis with intermittent 
radiculopathy to both arms involving the triceps area and the 
fourth and fifth digits, bilaterally was the diagnostic 
impression.  The examiner added that the veteran had 
significant pain and disability secondary to loss of range of 
motion and an inability o use his hands in fine motor 
activities during episodes of radiculopathy.

On a private examination of the cervical spine in June 2004, 
the veteran complained of neck pain that has begun radiating 
into his shoulders, associated with tingling in his arms, 
forearms, and fourth and fifth fingers of both hands.  It was 
reported that all of the veteran's symptoms had dramatically 
increased in the previous six months.  The veteran reported 
no changes in bowel or bladder habits.  He did report 
decreased grip and decreased strength in his upper 
extremities.  On physical examination, the veteran's gait was 
normal.  Tone was normal in the upper extremities as was 
balance and gross motor coordination.  Cervical extension was 
to 30 degrees.  Forward flexion of the cervical spine was 
full and painless as was right and left cervical rotation, 
and right and left cervical flexion.  Upper extremity 
strength was 5/5.  Shoulder combined overhead elevation was 
full and painless, bilaterally.  There was no tenderness 
present in the shoulder region, or in the paraspinous or 
trapezial muscle regions.  Sensation was normal to light 
touch in the upper extremities.  Pulses were palpable in the 
upper extremities and there were no obvious sign of vascular 
insufficiency.  An MRI of the cervical spine was interpreted 
to reveal some decreased lordosis.  Cervical disc disease was 
the diagnostic assessment.  The examiner added that he could 
not clearly determine if the tingling in the veteran's 
forearms was related to the cervical spine.  He added however 
that he was unable to completely rule-out stenosis based on 
the veteran's MRI.
   
An October 2004 MRI of the cervical spine was interpreted to 
reveal multilevel cervical spondylosis with moderate-to-
severe neuroforaminal stenosis at C5-C6 and C6-C7 spinal 
levels.

A nerve conduction velocity study and electromyograph of the 
right and left upper extremities in January 2005 by a private 
physician was interpreted to be normal.  In March 2005, the 
veteran's private physician reported that a MRI of the 
veteran's cervical spine showed foraminal stenosis at C5-C6 
and C6-C7 from disc osteophytes complexes and degenerative 
disc disease as well as a disc abnormality at C3-C4.  A 
service department physician in August 2006 noted that 
previous nerve conduction velocity testing determined that 
the veteran had no cubital or carpal tunnel syndrome.  He 
further noted that the veteran's bilateral arm and hand 
numbness with radicular pain were consistent with foraminal 
stenosis.

Service department treatment records note that in August 2006 
the veteran attended physical therapy for his neck to include 
range of motion exercises and deep heating ultrasound.  It 
was noted that unfortunately after his muscles cooled, the 
veteran had neck pain so severe he could not function at 
work. 

The veteran testified at his hearing in August 2006, that he 
had constant neck pain, which he had treated for a number of 
years with Motrin. 

The Board finds that the  recent clinical findings summarized 
above do not demonstrate impairment warranting an rating in 
excess of that currently assigned.  Forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees has not been demonstrated as evidenced by findings 
of forward flexion to 35 degrees or better.  Further his 
combined range of cervical spine motion is significantly 
greater than 170 degrees.  While one MRI was interpreted to 
show decreased lordosis, the Board finds that the overall 
findings do not demonstrate abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Furthermore, the evidence does not show muscle spasm or 
guarding severe enough to result in an abnormal gait.  Gait 
has been found to be normal.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, weakened motion, incoordination, fatigability, and 
pain on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 10 percent for the cervical spine 
disability.  While the veteran's VA examiner in April 2004 
noted that the veteran exhibited pain, fatigue, and weakness 
as well as additional functional loss with repetitive 
movement such findings are not shown to result in additional 
limitation of function that would warrant a higher rating.

Accordingly, the Board finds that the criteria for an 
increased rating for the veteran's cervical strain pursuant 
to Diagnostic Code 5237 have not been met.

As regards neurological deficits, a June 2004 rating decision 
assigned separate 10 percent ratings for right and left upper 
extremity radiculopathy, under Diagnostic Code 8515, due to 
the veteran's cervical spine disability.  Diagnostic Code 
8515 rates median nerve paralysis.  A 10 percent rating is 
assigned for mild incomplete median nerve paralysis.  A 30 
percent rating is assigned for moderate incomplete median 
nerve paralysis.  A 50 percent rating is assigned for severe 
incomplete median nerve paralysis.  A 70 percent rating is 
assigned for complete median nerve paralysis.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.

The term incomplete paralysis indicates a degree of lost of 
impaired function substantially less than the type picture 
for complete paralysis.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Ratings for peripheral nerves are for 
unilateral involvement.  38 C.F.R. § 4.124a.

The Board has examined the evidence of record regarding 
neurological residuals of the veteran's upper extremity 
radiculopathy.  The evidence shows wholly sensory complaints, 
without muscle atrophy.  The Board finds that the veteran's 
level of sensory complaints more nearly approximates a mild 
incomplete nerve paralysis and does not show the level of 
persistence or severity that would be required for a finding 
of moderate incomplete paralysis.  Muscle tone has been found 
to be normal, and sensory examination has yielded some normal 
results, with complaints of numbness and tingling.

The veteran's disability could also be rated as 
intervertebral disc syndrome pursuant to Diagnostic Code 
5243.  That Diagnostic Code provides that the disability will 
be rated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

As discussed above, an increased rating is not warranted 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  In addition, the Board finds that an 
increased rating would not be warranted pursuant to the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

Incapacitating episodes are periods of acute signs and 
symptoms due to intervertebral disc syndrome that require bed 
rest prescribed by a physician and treatment by a physician.  
In order to warrant a rating greater than 10 percent, the 
evidence must show at least two weeks, but less than four 
weeks, or incapacitating episodes during a 12-month period.  
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

The evidence does not demonstrate that the veteran had two or 
more weeks of incapacitating episodes, prescribed by a 
physician, within any 12-month period under consideration.  
Therefore, the Board finds that an increased rating is not 
warranted pursuant to the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply and the claim 
for an increased rating for a cervical disability must also 
be denied.  38 U.S.C.A. § 5107(b).  




ORDER

New and material evidence not having been submitted, the 
claims of entitlement to service connection for right and 
left shoulder disabilities are not reopened.

An increased evaluation for traumatic arthritis and 
discogenic changes of the cervical spine with pain on motion, 
currently rated 10 percent disabling, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


